         Case 1:18-cv-03501-JGK Document 188 Filed 11/19/18 Page 1 of 1
            Case 1:18-cv-03501-JGK Document 190 Filed 11/29/18 Page 1 of 1


                                            LAW OFFICES OF
                                                                                  USGC SDNY
                                  JOSHUA L. DRATEL, P.C.
                                    A PROFESSIONAL CORPORATION                    Q:)CUhtENT
                                                                                  ELECTRONICALLY FILED
                                           29 BROADWAY
                                               Suite 1412
                                     NEW YORK, NEW YORK I 0006
                                                                                  DOC#
                                                                                  DA TE FILED: _
                                                                                                       0:i1:1:J.L
                                                                                                   _i.L.,    -   -
                                       TELEPHONE (212) 732-0707
                                        FACSIMILE (212) 571-3792
                                     E-MAIL JDratel@JoshuaDratel com

JOSHUA L. DRATEL                                                              STEVEN WRIGHT
                                                                              Office Manager
LINDSAY A LEWIS
WHITNEY G SCHLIMBACH
                                                         November 19, 2018
BYECF
                                                                       APPLICATION GRANTED
The Honorable John G. Koeltl
United States District Judge
                                                                           SO ORDERED
Southern District of New York
500 Pearl Street                                    !fl                ~G(~·
New York, New York 10007                              I J-y It     f Jhn G. Koeitl, U.S.D.J.
               Re:     Democratic National Committee v. The Russian Federatwn (WilaLeaks)
                                           18 Civ. 3501 (JGK)

Dear Judge Koeltl:

        This letter is submitted on behalf of defendant Wikileaks, which I represent in the above-
entitled case. In its October 3, 2018, Scheduling Order (ECF Dkt # 181 ), the Court allotted 15
pages to each defendant beyond the 50 pages allotted for a joint defendants' memo of law in
support of a motion to dismiss the Amended Complaint. It is respectfully requested that the
Court, as it has done with respect to certain other defendants, allot Wikileaks 25 pages for its
individual memo of law. Wikileaks is in many respects in a unique position among the
defendants legally and factually, and as a result will be raising issues that the jomt memo of law
will not be covering. I have spoken to Joseph M. Sellers, Esq., of Cohen Millstem Sellers &
Toll, PLLC, counsel for Plaintiffs, and he has informed me that Plaintiffs consent to this
application.

       Accordingly, 1t is respectfully requested that the Court allow Wikileaks to file a 25-page
separate memo of law in support of its motion to dismiss.

                                                        Respectfully submitted,


                                                      ~~1~
                                                        Joshua L. Dratel
JLD/
